DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, and its dependency Claim 8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a plurality of the second position are provided on the joint surface” is unclear as Claim 2 defines the second position as the location of the second joint section, which includes the bundle of current collector tabs and it is unclear how there can be multiple second positions if there is only one second joint section. Furthermore “a plurality of the second position are provided” is unclear as Claim 2 only defined a single second position and the language of the claim “the second position” is singular, while Claim 7 claims a plurality of a claim 2’s singular structure. For purposes of examination, the examiner will interpret “the second position are provided on the joint surface” to mean that there are several positions where the positions are the locations the current collector tabs are connected. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 & 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Park (US20190013506).
Regarding Claim 1, Park discloses a lithium ion secondary battery (it is the examiner’s position that Park’s disclosure works for a lithium ion secondary battery, Park discloses an electrochemical device and says that a typical example of an electrochemical device is a secondary battery, [003], and further discloses a structure of an electrochemical cell that can be used for a lithium ion secondary battery, [008], [0016-0020]) comprising:
A lithium ion secondary battery main body that is a laminate (electrode groups sealed together with an electrolytic solution in battery case which is made of a laminate sheet-[0028]) in which a positive electrode having a positive electrode current collector (positive electrode has positive current collector-, [007-008],[0041-0043],[0046]), and a negative electrode having a negative electrode current collector (negative electrode has negative current collector, (positive electrode has current collector, [007-008],[0041-0043],[0046]) are repeatedly arranged (Fig. 1, shows stacking structure of electrode and current collectors, [007-008], Fig. 7 shows electrode bodies in stacked structure, [0046],[0048]), respective current collectors of at least one of the positive electrode and the negative electrodes being drawn in respectively the same direction from an end surface of the laminate (Fig 3b shows current collectors for both positive and negative electrodes drawn in same direction from an end surface of the laminate, [0041-0046]), and configuring a plurality of current collector tabs (each current collectors has current collector tab creating a plurality of current collectors, [0011]);
A lead terminal connected to the terminal connected to the plurality of current collector tabs after the plurality of current collector tabs are bundled together (electrode lead-250, Fig. 7 is lead terminal connected to the terminal which is connected to the plurality of current collector tabs, [0060]).
A first joint section at which at least the bundled current collector tabs are joined to each other a first position (electrode tab junction-311 acts as first joint section, Fig. 7, [0060]); and
A second joint section at which at the lead terminal and the bundled current collector tabs are joined at a second position different to the first joint section (electrode tab junction-321 acts as second joint section, Fig. 7, [0060]).
Regarding Claim 2, Park discloses a lithium ion secondary battery (it is the examiner’s position that Park’s disclosure works for a lithium ion secondary battery, Park discloses an electrochemical device and says that a typical example of an electrochemical device is a secondary battery, [003], and further discloses a structure of an electrochemical cell that can be used for a lithium ion secondary battery, [008], [0016-0020]) comprising:
A lithium ion secondary battery main body that is a laminate (electrode groups sealed together with an electrolytic solution in battery case which is made of a laminate sheet-[0028]) in which a positive electrode having a positive electrode current collector (positive electrode has positive current collector-, [007-008],[0041-0043],[0046]), an electrolyte ([0028]), and a negative electrode having a negative electrode current collector (negative electrode has negative current collector, (positive electrode has current collector, [007-008],[0041-0043],[0046]) are repeatedly arranged (Fig. 1, shows stacking structure of electrode and current collectors, [007-008], Fig. 7 shows electrode bodies in stacked structure, [0046],[0048]), respective current collectors of at least one of the positive electrode and the negative electrodes being drawn in respectively the same direction from an end surface of the laminate (Fig 3b shows current collectors for both positive and negative electrodes drawn in same direction from an end surface of the laminate, [0041-0046]), and configuring a plurality of current collector tabs (each current collectors has current collector tab creating a plurality of current collectors, [0011]);
A lead terminal connected to the terminal connected to the plurality of current collector tabs after the plurality of current collector tabs are bundled together (electrode lead-250, Fig. 7 is lead terminal connected to the terminal which is connected to the plurality of current collector tabs, [0060]).
A first joint section at which at least the bundled current collector tabs are joined to each other and one end side of a connection member at a first position (electrode tab junction-311 acts as first joint section, full connection member structure is made of connecting members- 330/340, where 330 connects the tabs at a first position on one end side of the total connection member, Fig. 7, [0060]); and
A second joint section at which the other end side of the connection member and the lead terminal are joined at a second position different to the first joint section (electrode tab junction-321 acts as second joint section, full connection member structure is made of connecting members- 330/340, where 340 connects the tabs at a second position on the other end side of the total connection member, Fig. 7, [0060]).
	Regarding Claim 3, Park discloses the limitations as set forth above. Park further discloses wherein the connection member is a welding tip (electrode tab junctions are coupled to connecting members through first welding junction and second welding junction, [0017]).
	Regarding Claim 4, Park discloses the limitations as set forth above. Park further discloses wherein the connection member is a plate-like member having a step at an approximate center of the connection member (Fig. 7 shows the connecting members 330/340 in a flat structure, where a step is formed by the lead structure and connecting member-330/340, it is the examiner’s position that Park disclosed the structure of a “plate-like” member as “plate” is a broad term that is interpreted by the examiner to mean any flat structure that in made of the same material, and furthermore, “step” is a broad term, which in interpreted by the examiner to mean the current collector tab bundle bends to create a 90 degree angle at the connection member, and Park disclosed this bend at the approximate center of the connection member, where the center is between the connecting members-330/340 with the 350 lead structure defining the middle of the connection member).
	Regarding Claim 5, Park discloses the limitations as set forth above. Park further discloses wherein the connection member is a plate-like member that has flexibility (connecting members can be made of metal strip and be bent, [0019], therefore it is the examiner’s position that Park discloses a connection member that has flexibility). 
	Regarding Claim 7, Park discloses the limitations as set forth above. Park further discloses wherein a joint surface is arranged at one end side of the lead terminal so as to face the end surface of the laminate (electrode tab junction-321 acting as joint surface arranged at one end of the lead terminal-250, where tab junction-321 faces end surface of laminate, Fig 4.), and 
	A plurality of the second position are provided on the joint surface (as per the 112 rejection above, “the second position” in interpreted as the position where the current collector tabs are connected, as there are multiple current collector tabs being connected to the joint surface at the electrode tab junction-311 and 321, it is the examiner’s position that Park discloses a plurality of “the second position”), 
	And each current collector tab is distributed to be connected to a nearby second position, either directly or through the connection member (Fig. 7, shows each current collector tab is connected to a position on the electrode junction-311 and 321 and is connected to the lead-250 through a connecting member-330/340, [0060]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US20190013506).
Regarding Claim 6, Park discloses the limitations as set forth above. Park discloses wherein the second welding junction may be relatively larger than that of the first welding junction ([0021]), and the connecting members are directly connected to the welding junctions (Fig. 7, [0020],[0060]).
Although Park does not directly disclose the thickness of the one end of the connection member being thinner than the thickness of the other side, it would be obvious to one of ordinary skill in the art to change the connection member of one end to be thinner than the other end of the connection member, as Park teaches that the second welding junction, which is part of the connection member, can be larger than the first welding junction, which is the part of the connection member on the other end from the second welding junction, and the claim language “thickness of the one end… being thinner than the thickness of the other end” requires only a mere change in the size of the component, and would retain the same function as a connection member.
Therefore, it would be obvious, absent a showing of criticality, for one of ordinary skill in the art using the disclosure of Park to modify the thickness of the one end of the connection member being thinner than the thickness of the other side. Furthermore, since such a modification would have involved a mere change in the size of a component, and the prior art connection member, although may have the same thickness for both ends of a connection member, would not perform differently and therefore lack a showing of a critically unexpected result.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S.
830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art
and the claims was a recitation of relative dimensions of the claimed device and a device having the
claimed relative dimensions would not perform differently than the prior art device, the claimed device
was not patentably distinct from the prior art device.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US20190013506) in view of Ishii (US20140271487).
Regarding Claim 8, Park discloses the limitations as set forth above. Park further discloses wherein the connecting members, which are connected to the electrode lead, are conductive (Fig. 7, connecting members-330/340, electrode lead-350, connecting members are conductive-[0017]).
Park is silent to wherein the one end side of the lead terminal branches into a plurality of branch destinations, and the plurality of second positions are provided on a plurality of branch destinations.
Ishii discloses a battery with two electrode leads where the lead is composed of an intermediate lead and a terminal lead (Fig. 1, electrode lead made of structures intermediate lead-4, and terminal lead-5, [0034]). Ishii teaches that this electrode lead structure allows for increased volume energy density ([0026]).
It is the examiner’s position that Ishii’s electrode lead is within the scope of the instant claim 8 electrode lead wherein the electrode lead terminal branched into a plurality of branch destination, as the intermediate lead has two lead joint portions (lead join portions-4b, [0052]), which can be combined with the electrode lead of Park to form a branched electrode lead. Furthermore, it is the examiner’s position that because Park discloses that the connecting members are conductive, it would be obvious using the teachings of Ishii to convert the conductive connecting members into the branched electrode lead of Ishii in order to increase volume energy density. This modified structure would allow the plurality of second positions to be proved on the plurality of branch destinations.
Therefore, it would be obvious to one of ordinary skill in the art to modify the electrode lead of Park with the teachings of Ishii to have one end side of the lead terminal branches into a plurality of branch destinations, and the plurality of second positions are provided on a plurality of branch destinations. This modified structure would yield the expected result of increased volume energy density.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6 of U.S. Patent No. 17/202,317. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter found within the instant claim is set forth in the ‘317 application, wherein the instant claim set does not set forth any features not found in the ‘317  application.
The is a provisionally nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/              Examiner, Art Unit 1728    

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728